Notice of Pre-AIA  or AIA  Status
--The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
No claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/17.

Specification/Response to Amendment
The amendment filed 1/8/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new limitations have been added to claim 1 which recites the enhanced strength regions have a uniform width. The specification as originally filed does not disclose this feature which constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 14-15, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "between a flat plane vertical to the energy absorbing device” on the last two lines of the claim. The limitation is awkwardly worded and indefinite as the term “between” usually applies to two components as in a line between point A and point B or a value between a range. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 21-22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Torke and further in view of Schmid et al. (2009/0026777) and further in view of Sopel or alternatively Banasiak et al. 
For claim 1, Yoshida et al. (2010/0084892) discloses an energy absorbing device (Fig.23(a)) comprising: 
a deformable elongate member having a plurality of enhanced strength regions (40e) and having a plurality of untreated portions (40e, untreated relative to the degree of the ultra-high-strength region) such that the device, in use, deforms in a repeatable manner upon the absorption of impact energy associated with an impact; 
wherein the enhanced strength regions (40e) and the untreated portions of the deformable elongated member are integrally formed on a single piece of material and arranged in an alternating manner (Fig.23(a)), 
wherein the enhanced strength regions are formed by subjecting the single piece of material to surface treatment, and the untreated portions are formed by the same piece of material without said surface treatment (without the treatment required for the ultra-high-strength region 40e), and 
wherein the enhanced strength regions and the untreated portions of the deformable elongated member have a uniform thickness.
For claim 2, at least one of an interior portion and an exterior portion of the deformable elongate member is arranged to deform in a controlled manner. 
For claim 3, the at 10 least one of an interior and an exterior portion is treated to provide at least one area of non-uniform strength distribution (of portions 40f, 40e, 40f, 40e). 
For claim 4, the at least one area of non-uniform strength distribution has a yield strength of at least 0.2% higher than a corresponding untreated portion (as the yield strength of the ultra-high strength material is above 1200 MPa and the untreated portions have a yield strength of at least 600 MPa up to 1100 MPa, at [0040-0046]).  0 

For claim 9, the at least one area of non-uniform strength distribution is linearly shaped (as seen in Fig.23(a)). 
For claim 10, a plurality of areas of non-uniform strength distribution form a pattern (striping pattern). 0 
For claim 11, a transverse cross section of the deformable elongate member is one of a polygon (square or rectangular shape). 
Yoshida et al. further disclose the device comprising a hexagonal shape (see [0427], member can have a tubular body such as a hexagon).
For claim 21, Yoshida et al. disclose the regions of enhanced strength extending around the circumference of the hexagonal member. 
Yoshida et al. discloses the plurality of enhanced strength regions but fails to disclose the recited untreated portions. 
Torke (3983962) teaches an energy absorbing device (FIGS 1-2) comprising 
a deformable elongate member having an enhanced strength region and having an untreated portion such that the device, in use, deforms in a stable, repeatable manner (see bellows-type deformation in FIG.2 described as a “corrugated deformation” at Col 2, lines 36-39) upon the absorption of impact energy associated with an impact; 
wherein the enhanced strength region and the untreated portion of the deformable elongated member are integrally formed on a single piece of material and arranged in an alternating manner, 
wherein the enhanced strength region is formed by subjecting the single piece of material to surface treatment (annealing), and the untreated portion is formed by the same piece of material without said surface treatment, and 
wherein the enhanced strength region and the untreated portion of the deformable elongated member have a uniform thickness.
It would have been obvious to one of ordinary skill in the art to have left the regions (40e) of Yoshida et al. to be untreated as taught by Torke as an obvious manufacturing/design expedient to accomplish the same predicable result of creating areas of higher and lower strength. 
This feature is deemed to have been an obvious matter of design as being in the purview of ordinary engineering technique for one with ordinary skill in the art at the time of the invention. The first evidence of this is applicant’s own disclosure wherein applicant specifically recites on page 8 in the second full paragraph that “the tube may incorporate separate reinforcing components or a variation of the wall thickness of the tube as an alternate mechanism for creating areas of higher and lower strength. Such variations are within the purview of a person skilled in the art” thus making the record clear. One with ordinary skill in the art understands that if a lesser cost yet suitable design is used that this may be an alternative. That person of ordinary skill also understand that the arrangement of compartments and doors may vary. Additionally, KSR, 550 US at 82 USPQ2d at 1396 supports a conclusion of obviousness under the reasoning of “obvious to try” by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Schmid et al. (2009/0026777) teach a deformable elongated member (1) formed of two half hexagonal shaped pieces of material (2,3) as recited. 
It would have been obvious to one of ordinary skill in the art to have provided the cross member of Yoshida et al. from two half pieces as taught by Schmid et al. as an obvious manufacturing expedient based on ease, cost, and time to produce. A PHOSITA understands through common sense that the process to make a product can be chosen for convenience of manufacture. Additionally, the court has held that "if it were considered desirable for any reason” to form the member from two separable pieces instead of one single piece, it would be obvious to do so for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Yoshida et al., as modified, fail to disclose the sloped end as recited. 
Sopel et al. (2018/0043937) or alternatively Banasiak et al. (2013/0300138) both teach the use of sloped ends. 
Specifically, Sopel et al. teach a deformable elongated member (32) with the recited arrangement as seen in Fig. 2 where the front face (18) is angled relative to a longitudinal centerline (94, Fig.2) to allow for an increased contact area as recited. Additionally, first and second fastening plates are provided for connection to adjacent components. Moreover, the angling of the front face allows for an increased contact area during an early stage of the impact such that the deformable elongated member absorbs the impact energy gradually in an axial direction during the early stage of the impact.
Likewise, Banasiak et al. teach a deformable elongated member (50,51) with the recited arrangement as seen in FIG. 9 at front end 74 and first and second fastening plates. More specifically, the front end 74 of the deformable member is angled such that a forwardmost end protrudes and creates an increased contact area as recited. The arrangement of the member (50,51) with the angled forward face allows an increased contact area during an early stage of the impact such that the deformable elongated member absorbs the impact energy gradually in an axial direction during the early stage of the impact.
It would have been obvious to one of ordinary skill in the art to have provided Yoshida et al., as modified, an angled sloped end as taught by Sopel et al. or Banasiak et al. in order to provide a fit with a bend in a curved bumper (generally match the bumper sweep angle of a conventional bumper) and provide additional outward structural support for the front bumper.

Claims 1-3, 5-11, and 21-22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cripsey et al. in view of Schmid et al. (2009/0026777) and further in view of Sopel or alternatively Banasiak et al. 
For claim 1, Cripsey et al. (2006/0096099) disclose an energy absorbing device comprising 
a deformable elongate member having a plurality of enhanced strength regions (treated portions, [0057]) and having a plurality of untreated portions (untreated portions, [0057]) such that the device, in use, deforms in a repeatable manner upon the absorption of impact energy associated with an impact; 

wherein the enhanced strength regions are formed by subjecting the single piece of material to surface treatment, and the untreated portions are formed by the same piece of material without said surface treatment, and 
wherein the enhanced strength regions and the untreated portions of the deformable elongated member have a uniform thickness (see [0057] which states as another alternative the blank can be rolled to “different thicknesses” but does not mandate this “alternative” such that the regions have the same thickness). 
For claim 2, at least one of an interior portion and an exterior portion of the deformable elongate member is arranged to deform in a controlled manner. 
For claim 3, the at 10 least one of an interior and an exterior portion is treated to provide at least one area of non-uniform strength distribution (as disclosed with the treated and untreated portions). 
For claims 5-8, it should be noted that the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
For claim 9, the at least one area of non-uniform strength distribution is linearly shaped. 
For claim 10, a plurality of areas of non-uniform strength distribution form a pattern (stripes). 0 
For claim 11, a transverse cross section of the deformable elongate member is one of a polygon (square to rectangular shape). 
Cripsey et al. further disclose the device comprising a hexagonal shape (see [0032], tubular member can have a rectangular cross-section or other cross-sectional shapes such as circular, hexagonal, square, and/or combinations thereof).
Cripsey et al. discloses the tubular member being formed of a single sheet (blank) that is bent up at roughly 90 degree angles to close the blank where one side thereof is welded together along a weld line. 
For claim 21, Cripsey et al. disclose the regions of enhanced strength extending around the circumference of the hexagonal member. 
Cripsey et al. fail to disclose the member being formed of two separate blanks each creating a half pieces of the member which are joined together as recited. 
Schmid et al. (2009/0026777) teach a deformable elongated member (1) formed of two half hexagonal shaped pieces of material (2,3) as recited. 
It would have been obvious to one of ordinary skill in the art to have provided the single blank forming the member of Cripsey et al. from two half pieces (two separate blanks welded together) as taught by Schmid et al. as an obvious design/manufacturing expedient to accomplish the same predicable result of creating the tube. A PHOSITA understands through common sense that the process to make a product can be chosen for convenience of manufacture. 
This feature is deemed to have been an obvious matter of design as being in the purview of ordinary engineering technique for one with ordinary skill in the art at the time of the invention. The first evidence of this is applicant’s own disclosure wherein applicant specifically recites on 
One with ordinary skill in the art understands that if a lesser cost yet suitable design is used that this may be an alternative. That person of ordinary skill also understand that the arrangement of compartments and doors may vary. Additionally, KSR, 550 US at 82 USPQ2d at 1396 supports a conclusion of obviousness under the reasoning of “obvious to try” by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
Cripsey et al. lack a sloped end as recited, a feature taught by Sopel et al. (2018/0043937) or alternatively Banasiak et al. (2013/0300138). 
Sopel et al. teach a deformable elongated member (32) with the recited arrangement as seen in Fig. 2 where the front face (18) is angled relative to a longitudinal centerline (94, Fig.2) to allow for an increased contact area as recited. Additionally, first and second fastening plates are provided for connection to adjacent components. Moreover, the angling of the front face allows for an increased contact area during an early stage of the impact such that the deformable elongated member absorbs the impact energy gradually in an axial direction during the early stage of the impact.
Likewise, Banasiak et al. teach a deformable elongated member (50,51) with the recited arrangement as seen in FIG. 9 at front end 74 and first and second fastening plates. More specifically, the front end 74 of the deformable member is angled such that a forwardmost end protrudes and creates an increased contact area as recited. The arrangement of the member (50,51) with the angled forward face allows an increased contact area during an early stage of the impact such that the deformable elongated member absorbs the impact energy gradually in an axial direction during the early stage of the impact.
It would have been obvious to one of ordinary skill in the art to have provided Cripsey et al. with a sloped end having an angle as taught by Sopel et al. or Banasiak et al. in order to provide a fit with a bend in a curved bumper (generally match the bumper sweep angle of a conventional bumper) and provide additional outward structural support for the front bumper.

Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cripsey et al. (2006/0096099), as modified, and applied above, in view of Sopel et al. (2018/0043937) or alternatively in view of Banasiak et al. (2013/0300138). 
Cripsey et al., as modified, lack a first fastening plate attached to a first end of the member (claim 14) and a second fastening plate attached to a second end of the member (claim 15), and the deformable elongated member being ‘arranged’ as recited in amended claim 20. 
Sopel et al. teach a deformable elongated member (32) with the recited arrangement as seen in Fig. 2 where the front face (18) is angled relative to a longitudinal centerline (94, Fig.2) to allow for an increased contact area as recited. Additionally, first and second fastening plates are provided for connection to adjacent components. Moreover, the angling of the front face allows for an increased contact area during an early stage of the impact such that the deformable elongated member absorbs the impact energy gradually in an axial direction during the early stage of the impact.
Likewise, Banasiak et al. teach a deformable elongated member (50,51) with the recited arrangement as seen in FIG. 9 at front end 74 and first and second fastening plates. More 
It would have been obvious to one of ordinary skill in the art to have provided Cripsey et al. with first and second fastening plates as taught by Sopel et al. or Banasiak et al. in order to allow for ease in attachment of the member to adjacent vehicle components and to have provided a front face of the deformable elongated member of Cripsey et al. with an angle as taught by Sopel et al. or Banasiak et al. in order to provide a fit with a bend in a curved bumper (generally match the bumper sweep angle of a conventional bumper) and provide additional outward structural support for the front bumper.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot as the claims have been amended and new claim 22 has been added. A response to the arguments is set forth below. 

Sopel and Banasiak
Applicant is correct is the assessment that both Sopel and Banasiak teach a sloped end as recited in the amended claims. 
As applicant notes, Sopel, according to Figs. 1 to 2 and paragraph [0024], discloses at least a portion of the crush cans 32 may be angled outwardly relative to the front end 48 of the main body 34, so that the end plate 68 of the crush can 32 is at an increased outward angle relative to the rear end 14 of the main body 34. 
Moreover, Banasiak, paragraph [0038] describes that "also shown in FIG. 9, is the angled plane of the front end 64 of the crush can body 51 which may be provided to generally match the bumper sweep angle of the bumper (not shown) to which the crush can 50 will be attached during use". 
Examiner notes that, in an obvious analysis, it is not necessary that the combined references expressly describe the claimed invention, only that they teach or suggest it. Moreover, the teaching from the prior art need only to have suggested the claimed subject matter to a PHOSITA to provide a prima facie case of obviousness. Rinehart, 531 F.2d at 1051; Keller, 642 F.2d at 425. 
Applicant states that neither reference teaches providing the sloped end (sloped surface) to perform the function provided in the current invention. 
However, though neither of the references necessarily contemplates the issues presented in the current application, there is no requirement that the prior art appreciate the benefit(s) set forth by applicant to render the claim unpatentable. That the prior art suggested the sloped surface is enough to establish a rational basis for the reasoning set forth above. Neither the prior art references nor the examiner must identify specific advantages of the sloped surface or explain why the sloped surface is particularly suited to use in the base reference. 
Additionally, it should be noted the court has held that it is irrelevant if the prior art and a claimed invention have different purposes. See Nat'l Steel Car, Ltd. v. Canadian Pac. Ry., Ltd., 357 F.3d 1319, 1339 (Fed. Cir. 2004). Specifically, a finding that two inventions were designed to resolve different problems is irrelevant. In this instance, the fact that the sloped ends of Sopel and 
As such, amended claim 1 is not patentable over the cited references. 

Yoshida and Schmid
First, applicant argues there is no motivation to combine Schmid with Yoshida to replace the metal tubular bumper of Yoshida with two half pieces of material. The examiner disagrees. As set forth above, Schmid et al. teach the possibility of manufacturing a deformable elongated member (1) in two halves. Examiner noted that motivation to provide the same for Yoshida is known through common sense to a PHOSITA based on ease, cost, and time to produce the component. The process to make a product can be chosen for convenience of manufacture. Additionally as set forth above, the court has held that "if it were considered desirable for any reason” to form the member from two separable pieces instead of one single piece, it would be obvious to do so for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Second, applicant goes on to state that even if the person of ordinary skill in the art tries to replace the metal tubular bumper of Yoshida with two half pieces upon reading Schmid, the skilled person would soon realize such replacement renders Yoshida's bearer less operable.
This argument is not found persuasive. Examiner notes that less operable does not equate to non-operable. The fact that bumper in the combination is less than optimal does not vitiate the fact that it is disclosed. See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); and see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).
Applicant only argues that when replaced with two halves, the bending process of the metal tubular bumper of Yoshida might be difficult and cost inefficient but not impossible. Or, if the bending process is carried out after jointing the two half pieces, that undesired stress may be generated. 
There is nothing in Yoshida vitiates the use of a bumper formed of two halves. Applicant has not identified any aspect of the prior art reference supporting such a reading, i.e. showing that Yoshida teaches away from the modification proposed. Applicant does not show that Yoshida’s bumper would be rendered inoperable by the modification. See In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984).

Reidelbach (now Torke)
With regard the rejection based on Reidelbach, applicant noted that the reference does not suggest a bellows-like deformation because as recited at line 34-39, page 4 of Reidelbach, the bearer has a rigidity which increases in the direction toward the vehicle center--the arrow 16 and wider treated areas. 
The rejection based on this reference has been removed and Torke applied instead which discloses annealed portions and a bellows-type deformation (FIG.2) of the deformable member which is described in Col 2, lines 36-39 as a “corrugated” deformation. As such, the reference would necessarily deform in a stable, repeatable and reproducible manner as recited. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612